Citation Nr: 0817266	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-34 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for vertigo, to include as 
secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1965 to January 1969 
and from August 1976 to August 1979, to include a tour of 
duty in the Republic of Vietnam from October 1966 to 
September 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Nashville, Tennessee, which denied the above claim.


FINDING OF FACT

Vertigo has not been shown to have been incurred in or 
aggravated by service, including as a result of exposure to 
herbicides.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
vertigo, to include as secondary to exposure to herbicides, 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in February 2004 and March 2006 the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claim.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  He was, in essence, told to 
submit all relevant evidence he had in his possession.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by two 
letters dated in March 2006.  Adequate notice has been 
provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In the present appeal, because service connection is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the veteran under the holding in Dingess, 
supra.  Additionally, the appeal was readjudicated by way of 
an May 2007 Supplemental Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service and VA medical treatment records have been obtained.  
As will be discussed below, the service connection claim is 
being denied on the basis that no competent medical evidence 
has been submitted which links any such current disorder to 
active service.  In this circumstance, there is no duty on 
the part of VA to provide a medical examination, because as 
in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorders, 
if shown.  The veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the veteran under the VCAA, does not 
contain competent evidence to demonstrate that the veteran's 
vertigo is related to his active service.  Given these 
matters of record, there is no competent evidence that "the 
disability or symptoms may be associated with the claimant's 
active military . . . service."  38 U.S.C.A § 5103A(d); cf. 
Charles v. Principi, 16 Vet. App. 370 (2002).  Under such 
circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for certain organic diseases of the 
nervous system may also be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  The 
specified diseases are: chloracne, Hodgkin's disease, non-
Hodgkin's lymphoma, prostate cancer, chronic lymphocytic 
leukemia, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
trachea, or larynx), and diabetes mellitus (Type 2).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Notwithstanding the foregoing presumptive provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), it has been 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran has asserted that he currently has vertigo which 
is manifested as a result of his period of active service, to 
include exposure to Agent Orange during service in the 
Republic of Vietnam.

The veteran's service personnel records show that he served 
in the Republic of Vietnam from October 1966 to September 
1967.

The veteran's service medical records are negative for 
reports of or treatment for symptoms associated with vertigo.  
Reports of medical examination in service dated in July 1965, 
December 1968, January 1976, June 1979, all show that upon 
clinical evaluation, his head and ears, in general, were 
normal.  The respective associated reports of medical history 
completed by the veteran show that he indicated that he had 
never had dizziness, fainting spells, or ear trouble.  The 
December 1968 and June 1979 reports were in conjunction with 
the veteran's separation from the respective periods of 
active service.

Subsequent to service, reports of medical examination 
conducted in Army National Guard service dated in January 
1985 and November 1988 similarly show that upon clinical 
evaluation, his head and ears, in general, were normal.  The 
respective associated reports of medical history completed by 
the veteran show that he indicated that he had never had 
dizziness, fainting spells, or ear trouble.  

Private outpatient treatment records from M. S. Roberts, 
D.O., dated from March 1990 to June 2007 show intermittent 
treatment for symptoms associated with vertigo.  

A letter from Dr. Roberts dated in November 2003 shows that 
the veteran was said to have been a patient since 1988.  He, 
in pertinent part, was said to suffer from chronic vertigo.

A letter from Dr. Roberts dated in April 2004 shows that the 
veteran was said to have experienced many unusual metabolic 
problems, to include recurrent bouts of vertigo.  He was said 
to be unable to hold down any form of gainful employment 
secondary to his multiple medical conditions.  Dr. Roberts 
concluded that it was highly suspected that the veteran 
suffered from his disabling conditions as a result of 
exposure to defoliants such as Agent Orange during service.

VA outpatient treatment records dated from February 2004 to 
September 2006 show a history of vertigo and dizziness, 
possibly associated with Meniere's disease.

In August 2006, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  The veteran 
indicated being first diagnosed with vertigo in the 1980's 
while being treated by Dr. Robinson.  He indicated that he 
did not have the problem while on active duty, but that he 
did recall having it while in the reserves.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim of service 
connection for vertigo, and the appeal will be denied.

Initially, the Board notes that vertigo is not a disability 
for which presumptive service connection would be available 
under 38 C.F.R. § 3.309(e).  As such, entitlement to service 
connection for vertigo is not warranted on a presumptive 
basis pursuant to exposure to herbicides in the Republic of 
Vietnam.

The Board recognizes that in April 2004 Dr. Roberts indicated 
that it was highly suspected that the veteran suffered from 
his disabling conditions as a result of exposure to 
defoliants such as Agent Orange during service.  As noted 
above, the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee, 34 F.3d at 1039; Grottveit, 5 Vet. 
App. at 93.  While Dr. Roberts is certainly competent to 
render an opinion as to the etiology of a disorder, his 
statement merely sets forth a suspicion that the veteran's 
many disabling conditions are related to exposure to 
herbicides.  Dr. Roberts did not support his statement with 
any findings, medical treatises, or rationale, explaining 
specifically why the veteran's vertigo was related to 
exposure to herbicides in service.  Given the lack of support 
associated with the suspicions of Dr. Roberts, for the Board 
to conclude that the veteran's vertigo was incurred as a 
result of exposure to herbicides during service would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2006); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

In this regard, the Board notes that the Secretary recently 
reiterated that there is no positive association between 
exposure to herbicides and any condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 
2007).  

The veteran's December 1968 and June 1979 separation reports 
of medical examination are negative of any assessment of 
vertigo.  A veteran's separation physical examination report 
is highly probative as to the veteran's condition at the time 
of his release from active duty, as it was generated with the 
specific purpose of ascertaining the veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  The weight of the service medical 
records, including the two separation examination reports, is 
greater than subsequent outpatient treatment records which 
may be based on a history as provided by the veteran.

The medical evidence of record shows that vertigo was not 
diagnosed until March 1990, more than eleven years following 
separation from service.  Moreover, the veteran, himself, 
indicated that he was not diagnosed with vertigo until 
sometime in the 1980's.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).



The Board has also considered the veteran's August 2006 
testimony that he recalled not having symptoms while on 
active duty, but that he did recall having them while in the 
reserves.  In order to establish basic eligibility for 
veterans benefits based upon his service during active duty 
for training, the veteran would have to first establish that 
he was "disabled ... from a disease or injury incurred or 
aggravated in the line of duty [in the reserves]."  See 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The veteran 
has not done so as there is no evidence that the veteran has 
been disabled due to vertigo first manifested while on active 
duty for training.

The Board does not question the veteran's sincerity in his 
belief that he has manifested vertigo as a result of his 
service.  While he is certainly competent to relate what he 
had done in service and after service, and to describe the 
extent of his current symptomatology, there is no evidence 
that he possess the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The competent medical evidence of record has also failed to 
demonstrate that the veteran had manifested an organic 
disease of the nervous system to a degree of 10 percent or 
more within one year from the date of separation from 
service, thus, service connection based upon a legal 
presumption associated with a chronic disorder is not 
warranted.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for vertigo.  Although the veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See Gilbert, 1 Vet. App. at 53.



							[Continued on next page]

ORDER

Service connection for vertigo, to include as secondary to 
exposure to herbicides, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


